Rudkin, J.
(dissenting) — It seems to me that the doctrine of collateral attack upon which the majority opinion rests is wholly foreign to this case. The order discharging the guardian was neither more nor less than a judgment in a special statutory proceeding between the guardian and his ward. It will be readily conceded that that adjudication cannot be collaterally attacked in any subsequent action between the same parties or their privies.- But the defendants in the present action were strangers to that proceeding. As to them it was res inter alios acta. Had the court found in the guardianship proceeding that the plaintiffs’ ancestor was 15 years of age instead of 21, these defendants would not have been bound by that finding, and for that very reason the plaintiffs in the present action should not now be bound. The rule is thus stated in 23 Cyc. 1238:
“It is a rule that estoppels must be mutual; and therefore a party will not be concluded, against his contention, by a former judgment, unless he could have used it as a protection, or as the foundation of a claim, had the judgment been the other way; and conversely no person can claim the benefit of a judgment as an estoppel on his adversary unless he *479would have been prejudiced by a contrary decision of the case.”
This is but a statement of the elementary rule that estoppels must be mutual, and is supported by adjudications from all jurisdictions. It is one of the comparatively few questions upon which there is no division of opinion. In Myers v. County of Johnson, 14 Iowa 47, the court said:
“It is very apparent that if the case of Whitaker v. The County of Johnson had been decided in favor of the latter upon the issue suggested, that the county could not plead such decision in bar of the plaintiff’s right to recover in this case, because such a defense would have the effect to conclude the rights of the plaintiff without giving him a day in court. It is against the whole theory and policy of the law to deny to one party that which would be and must be allowed to his adversary, under like circumstances.”
In McDonald & Co. v. Gregory, 41 Iowa 513, the same court said:
“It is manifest that the judgment, if in favor of defendants, could not have been pleaded as an estoppel against plaintiffs, and, for that reason, being against the defendants, it cannot be pleaded as an estoppel in favor of plaintiffs.”
Discussing the same subject, Greenleaf says:
“But to prevent this rule from working injustice, it is held essential that its operation-be mutual. Both the litigants must be alike concluded, or the proceedings cannot be set up as conclusive upon either.” 1 Greenleaf, Evidence (13th ed.), § 524.
Freeman says:
“No party is, as a general rule, bound in a subsequent proceeding by a judgment, unless the adverse party now seeking to secure the benefit of the former adjudication would have been prejudiced by it if it had been determined the other way. ‘The operation of estoppels must be mutual. Both the litigants must be alike concluded; or the proceedings cannot be set up as conclusive upon either.’ ‘It is essential .to an estop*480pel that it be mutual, so that the same parties or privies may both be bound and take advantage of it.’ ‘Nobody can take benefit by a verdict, that had not been prejudiced by it had it gone contrary.’” 1 Freeman, Judgments (4th ed.), § 159.
But, as stated above, the rule is elementary and universal and requires no discussion. The judgment should be reversed.